Citation Nr: 0433603	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher evaluation for panic disorder with 
agoraphobia and depression, rated as 50 percent disabling 
from November 4, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which awarded service connection and a 50 
percent rating, effective from November 4, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id. at 
126.  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected panic disorder with 
agoraphobia and depression is manifested by occupational and 
social impairment with deficiencies in most areas.

2.  The veteran's service-connected panic disorder with 
agoraphobia and depression has not caused total occupational 
and social impairment.


CONCLUSION OF LAW

A 70 percent rating for panic disorder with agoraphobia and 
depression is warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.130 (Diagnostic Code 
9412) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a letter dated in July 2000, S.W., M.D., a VA staff 
psychiatrist who has treated the veteran, gave the veteran's 
current diagnosis as panic disorder with agoraphobia, 
personality disorder NOS (not otherwise specified), and 
polysubstance abuse in remission.  Dr. S.W. opined that these 
symptoms render the veteran unable to work.  Dr. S.W. 
considered the veteran to be 100 percent disabled.

A VA psychiatric evaluation was afforded the veteran in 
September 2001.  The examining physician found the veteran 
was oriented as to person, place, and time.  The veteran 
spoke clearly, and his answers were coherent and relevant.  
His affect was constricted, his mood was depressed, and his 
answers were at times circumstantial.  The veteran stated 
that he had had hallucinations in the past, but denied 
suicidal or homicidal thoughts.  He was able to maintain 
personal hygiene.  Recent and remote memory were intact.  The 
veteran reported that the longest time he had held a job was 
11 months, due to difficulty in relating to people.  The 
diagnosis was made utilizing The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was depressive disorder with 
anxiety.  Axis II (personality disorders and mental 
retardation) diagnosis was personality disorder, NOS, and the 
Axis III (general medical conditions) diagnosis was 
hypertension and asthma.  In Axis IV (psychosocial and 
environmental problems) the examiner labeled the veteran's 
problems as severe, unemployed and social withdrawal, 
complaining of being lonely.  The Axis V (global assessment 
of functioning (GAF) score) assessment was 60.  The examiner 
noted that the veteran was not psychotic.

The veteran was examined again in May 2003.  The veteran 
reported to the examiner that he was a loner who feared 
crowds.  He said he did not feel confident outside, and did 
not have a social life.  The veteran said that he did not 
believe he could work because work and relationships seem to 
go together.  He reported that he had been married four 
times, and had had about 15 jobs, which he left for many 
different reasons.  The veteran was dressed reasonably 
neatly.  He was cooperative.  His speech was spontaneous, but 
tended to be irrelevant and tangential, and he had to be 
redirected on several occasions.  Affect was appropriate to 
thought content.  Mood seemed euthymic.  The veteran was well 
oriented to time, place, and person.  Judgment, as assessed 
by hypothetic social situation, appeared intact.  The 
examiner deemed the veteran to be competent as interpreted by 
existing VA regulations.  The examiner diagnosed, in Axis I, 
depressive disorder, NOS, non-psychotic; panic anxiety 
disorder, panic attacks with agoraphobia; and polysubstance 
abuse, in remission.  In Axis IV the examiner noted problems 
related to social environment.  The examiner assessed a 
current GAF score of 61 to 70.  

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had panic attacks 
almost daily.  He noted that he tended to stay in his 
apartment for days at a time and limit his shopping forays to 
early or late in the day when he could avoid crowds.  He 
visited his mother and father annually on mothers' day, and 
sees a son and sister only rarely.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for panic 
disorder with agoraphobia and depression is an original claim 
that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson, supra.

The veteran's depressive disorder with anxiety has been rated 
as 50 percent disabling under Diagnostic Code 9412.  
38 C.F.R. § 4.130.  Under Diagnostic Code 9412, a 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is assignable where there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  A 
GAF score of 61 - 70 is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

The evidence is mixed and inconclusive in that there are 
disagreements between assigned GAF scores and the findings of 
the VA examiners noted above.  In his July 2000, letter, Dr. 
S.W. said he considered the veteran to be 100 percent 
disabled.  The VA examination report of September 2001 noted 
that the veteran has severe psychosocial and environmental 
problems, but assigned a current GAF score of 60, which 
delineates the boundary of moderate symptoms.  The report of 
the May 2003 VA examination assigned a current GAF score of 
61 to 70, indicating only mild symptoms.  

Examination reports show that the veteran has denied suicidal 
or homicidal thoughts.  He is said to be oriented as to 
person, place, and time.  He is consistently reported as 
being depressed, but he is able to maintain personal hygiene, 
and his most recent examination found his affect to be 
appropriate to thought content, and there was no perceptual 
disorder.  The evidence indicates that the veteran tends to 
isolate himself, yet he does reach out to family members on 
occasion.  He has had difficulty maintaining employment for 
years.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board also notes that, in applying the rating schedule, it is 
not expected that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  Considering the disparity in 
GAF scores and the findings of the VA examiners, as well as 
hearing testimony in evidence, the record provides at least 
an approximate balance of evidence in assessing whether the 
veteran is 50 percent or 70 percent disabled.  

Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, including the veteran's 
testimony regarding the effect of his symptoms on his ability 
to function, and the frequency of problems such as panic 
attacks and depression, the Board finds it is at least as 
likely as not that the veteran's symptoms cause impairment 
that more closely approximates the criteria for the 70 
percent rating.  This is especially so with regard to the 
veteran's inability to maintain effective relationships and 
difficulty in adapting to stressful circumstances, including 
work.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7 (2003); 
Gilbert, supra, at 57-58.  Although the GAF scores and 
several of the veteran's symptoms are indicative of the 
criteria for a lower rating, the Board finds that his 
testimony regarding daily occurrence of panic attacks and 
problems functioning in a work situation, when considered in 
conjunction with some of the salient examination findings, 
supports an award of 70 percent.  

The Board finds that the evidence does not support a finding 
that the veteran is 100 percent disabled.  The veteran's GAF 
scores assess him as mildly to moderately impaired in working 
and social situations.  There is no evidence of gross 
impairment in thought processes or communication; no 
persistent delusions or hallucinations; no grossly 
inappropriate behavior, except on rare occasion; no evidence 
of danger of hurting himself or others; no evidence of 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); no evidence of 
disorientation to time or place; and no evidence of memory 
loss.  Finally, to be assigned a 100 percent rating, a mental 
disorder must cause both total occupational and social 
impairment.  The evidence here clearly shows that the effects 
of the veteran's mental disorder do not cause both total 
occupational and social impairment.  While Dr. S.W. opined in 
his July 2000 letter that the veteran is 100 percent 
disabled, subsequent examiners have not.  The GAF scores and 
characterizations of the effects of his disability indicate a 
level of disability less than total.  

With reasonable doubt resolved in the veteran's favor, a 70 
percent rating can be said to be reflective of the veteran's 
disability from November 4, 1999.  

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim for a higher initial rating, the Board 
has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in a letter dated in June 2001.  
This letter was issued in response to the veteran's claim of 
service connection.  In instances such as this, where the 
veteran filed a NOD with the original rating assigned in 
conjunction with an award of service connection, further 
notification under the VCAA is not necessary so long as VCAA 
notice was given on the underlying service connection claim.  
VAOPGCPREC 8-2003.  Given that VCAA notice was provided in 
June 2001 on the service connection issue, further 
notification on the rating issue is not required.  Id.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs) and treatment records.  The veteran was also afforded 
VA medical examinations directly related to this claim.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

A 70 percent rating for panic disorder with agoraphobia and 
depression is granted, subject to the law and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



